Name: Commission Regulation (EEC) No 197/90 of 17 January 1990 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international trade
 Date Published: nan

 31 . 1 . 90 Official Journal of the European Communities No L 29 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 197/90 of 17 January 1990 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Community (3 ); whereas that Regulation should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3626 / 82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora (*), as last amended by Regulation (EEC) No 610 / 89 (2), and in particular Article 4 thereof, Article 1 Appendices I , II and III of Annex A and parts 1 and 2 of Annex C to Regulation (EEC) No 3626 / 82 are hereby replaced by the Annexes to this Regulation . Whereas at the seventh session of the conference of the parties to the Convention on International . Trade in Endangered Species of Wild Fauna and Flora , held in Lausanne from 9 to 20 October 1989 , amendments were made to Appendices I and II to the Convention; whereas amendments were made to Appendix III to the Convention; whereas Appendices I , II and III of Annex A to Regulation (EEC) No 3626 / 82 should now be amended to incorporate the amendments accepted by the Member States , parties to the present Convention, and parts 1 and 2 of Annex C to that Regulation should be altered ; Article 2 Commission Regulation (EEC) No 2496 / 89 is hereby repealed . Whereas this Regulation covers , inter alia, the measures provided for in Commission Regulation (EEC) 2496 / 89 of 2 August 1989 on a prohibition on importing raw and worked ivory derived from the African elephant into the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 18 January 1990 . (!) OJ No L 384 , 31 . 12 . 1982 , p. 1 . (2 ) OJ No L 66 , 10 . 3 . 1989 , p. 24 . ( 3 ) OJ No L 240 , 17. 8 . 1989 , p. 5 . No L 29/ 2 Official Journal of the European Communities 31 . 1 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 17 January 1990 . For the Commission Carlo RIPA DI MEANA Member of the Commission 31 . 1 . 90 Official Journal of the European Communities No L 29 / 3 ANNEX A Appendices J and II (') (2 ) Interpretation 1 . Species included in these appendices are referred to: a) ' by the name of the species; or b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp .' is used to denote all species of a higher taxon . 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4 . The abbreviation 'p.e .' is used to denote species that are possibly extinct. 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations , subspecies or species of that species or taxon are included in Appendix I and that these populations , subspecies or species are excluded from Appendix II . 6 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, subspecies or species of that species or taxon are included in Appendix II and that these populations, subspecies or species are excluded from Appendix I. 7 . The symbol ( - ) followed by a number placed against the name of a species or higher taxon denotes that designated gographically separate populations , species , groups of species or families of that species or taxon are excluded from the appendix concerned , as follows: - 101 Population of West Greenland  102 Populations of Bhutan , India , Nepal and Pakistan - 103 Population of the Union of Soviet Socialist Republics - 104 Population of China - 105 Population of Australia - 106 Population of the United States of America - 107  Chile: part of the population of Parinacota Province , la . Region of TarapacÃ ¡  Peru: populations of Pampa Galeras National Reserve and Nuclear Zone, Pedregal , Oscconta and Sawacocha (Province of Lucanas), Sais Picotani (Province of Azangaro), Sais Tupac Amaru (Province of Janin), and of Salinas Aguada Blanca National Reserve (Provinces of Arequipa and Cailloma) - 108 Populations of Afghanistan , Bhutan , Burma , India , Nepal and Pakistan - 109 Cathartidae - 110 Population of the United States of America - 111 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri (') The entries '(CI )' and '(C2)' after the name of species or a higher taxon show that one or more subspecies or species of that species or higher taxon, appear in part 1 or 2 of Annex C to the Regulation . ( 2) The translations of the Latin names are given as a guide only . ¢ No L 29 /4 Official Journal of the European Communities 31 . 1 . 90 - 112 Population of the Congo subject to an annual export quota of 600 (in 1990 , 1991 and 1992) - 113 Populations of Botswana, Malawi , Mozambique , Zambia and Zimbabwe and populations of the following countries subject to the specified annual export quotas : 1990 1991 1992 Cameroon 0 0 0 Congo 0 0 0 Ethiopia 9 370 8 870 8 870 (ranched skins : 6 500 6 000 6 000 live hatchlings : 2 500 2 500 2 500 hunting trophies : 50 50 50 live adults : 20 20 20 curios from ranching: 300 300 300) Kenya 5 000 6 000 8 000 Madagascar ' 0 2 000 4 000 Somalia 500 ¢ 500 500 Sudan 5 040 0 0  United Republic of Tanzania 1 100 5 100 6 100 (ranched specimens: 0 4Q00 6 000 wild taken specimens: 1000 1 000 0 hunting trophies : 100 100 100) (skins and derivatives only ) (ranched specimens only) - 114 Populations of Australia and Papua New Guinea and population of Indonesia subject to specified annual export quotas as follows : 1990 1991 1992 Total 5 000 6 000 7 500 Ranched specimens: 2 000 3 000 5 000 Wild skins with belly width of 10 18 " 3 000 3 000 2 500 - 115 Population of the Congo, but with a zero annual export quota - 116 Population of Indonesia subject to specified annual export quotas ( 1990: 1 250 ; 1991 : 1 500 ; 1992 : 2 500 including 50 % ranched specimens) - 117 Population of Chile - 118 All species that are not succulent 8 . The symbol ( + ) followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations , subspecies or species of that species or taxon are included in the appendix concerned , as follows: + 201 Populations of South America (populations outside South America are not included in the appendices) + 202 Populations of Bhutan , India , Nepal and Pakistan + 203 Population of Mexico + 204 Populations of Cameroon and Nigeria + 205 Population of Asia 31 . 1 . 90 Official Journal of the European Communities No L 29 / 5 + 206 Population of India + 207 Populations of Central and North America + 208 Population of Australia + 209  Chile: part of the population of Parinacota Province , la . Region of TarapacÃ ¡  Peru: populations of Pampa Galeras National Reserve, Pedregal , Oscconta and Sawacocha (Province of Lucanas), Sais Picotani (Province of Azangaro), Sais Tupac Amaru (Province of Janin) and of Salinas Aguada Blanca National Reserve (Provinces of Arequipa and Cailloma) + 210 Populations of Afghanistan , Bhutan , Burma, India , Nepal and Pakistan + 211 Population of Mexico + 212 Populations of Algeria , Burkina Faso, Cameroon , the Central African Republic , Chad , Mali , Mauritania , Morocco , the Niger , Nigeria , Senegal and the Sudan + 213 Population of Europe , except the Union of Soviet Socialist Republics 1 + 214 Population of Indonesia subject to specified annual export quotas ( 1990: 1 250; 1991 : 1 500 ; 1992: 2 500 including 50 % ranched specimens) + 215 All species of New Zealand + 216 Population of Chile 9 . The symbol ( = ) followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows: = 301 Includes family Tupaiidae = 302 Includes generic synonym Leontideus = 303 Includes synonym Saguinus geoffroyi = 304 Includes synonym Cercopithecus roloway = 305 Includes synonym Colobus badius kirki = 306 Includes synonym Colobus badius rufomitratus = 307 Includes generic synonym Simias = 308 Includes generic synonym Mandrillus = 309 Includes generic synonym Rhinopithecus = 310 Includes synonyms Bradypus boliviensis and Bradypus griseus = 31 1 Includes synonym Priodontes giganteus = 312 Includes synonym Physeter catodon = 313 Includes synonym Eschrichtius glaucus = 314 Includes generic synonym Eubalaena = 315 Includes synonym Dusicyan fulvipes = 316 Includes generic synonym Fennecus = 317 Also referenced as Ursus thibetanus = 318 Includes generic synonym Thalarctos = 319 Also referenced as Aonyx microdon or Paraonyx microdon = 320 Includes synonyms Lutra annectens , Lutra enudris , Lutra incarum and Lutra platensis = 321 Includes synonym Eupleres major = 322 Also referenced as Lynx caracal; includes generic synonym Caracal - 323 Also referenced as Lynx pardinus or Felis lynx pardina = 324 Also referenced as Lynx rufus escuinapae No L 29 / 6 Official Journal of the European Communities 31 . 1 . 90 = 325 Includes synonyms Equus kiang and Equus onager = 326 Includes generic synonym Dama = 327 Includes generic synonym Axis and Hyelaphus = 328 Includes synonym Bos frontalis = 329 Includes synonym Bos grunniens = 330 Includes generic synonym Novibos = 331 Includes generic synonym Anoa = 332 Includes synonym Oryx tao = 333 Includes synonym Ovis aries ophion = 334 Also referenced as Anas platyrhynchos laysanensis = 335 Includes synonym Cygnus bewickii jankowskii = 336 Includes synonym Falco pelegrinoides and Falco babylonicus = 337 Includes generic synonym Pipile = 338 Includes generic synonym Mitu = 339 Includes generic synonym Rheinartia nigrescens = 340 Also referenced as Eupodotis bengalensis = 341 Often traded under the incorrect designation Ara caninde = 342 Includes generic synonym Cyclopsitta = 343 Formerly included in genus Gallirex = 344 Also referenced as Mimizuku gurneyi = 345 Formerly included in genus Ramphodon = 346 Also referenced as Muscicapa ruecki = 347 Formerly included in genus Spinus = 348 Includes generic synonym Nicoria and Geoemyda (part) = 349 Also referenced in genus Testudo = 350 Formerly included in Podocnemis spp . = 351 Includes Alligatoridae, Crocodylidae and Gavialidae = 352 Formerly included in Chamaeleo spp . = 353 Also referenced as Constrictor constrictor occidentalis = 354 Includes synonym Pseudoboa cloelia = 355 Also referenced as Hydrodynastes gigas = 356 Includes generic synonym Megalobatrachus = 357 Sensu D'Abrera = 358 Also referenced in genus Dysnomia = 359 Includes generic synonym Proptera = 360 Also referenced in genus Carunculina = 361 Includes generic synonym Micromya = 362 Includes generic synonym Papuina = 363 Also referenced as Podophyllum emodi = 364 Also referenced in genus Sclerocactus = 365 Also referenced in genus Echinocactus No L 29 / 731 . 1 . 90 Official Journal of the European Communities = 366 Also referenced in genus Pachycereus = 367 Also referenced in genus Escobaria = 368 Also referenced as Echinocereus lindsayi = 369 Also referenced as Wilcoxia schmollii = 370 Also referenced in genus Neolloydia or in genus Sclerocactus = 371 Also referenced as Solisia pectinata = 372 Also referenced as Lobeira macdougallii = 373 Also referenced in genus Nelloydia = 374 Also referenced as Saussurea lappa = 375 Also referenced as Engelbardia pterocarpa = 376 Includes families Apostasiaceae and Cypripediaceae as sub-families Apostasioideae and Cypripedioideae = 377 Also referenced as Lycaste virginalis var . alba = 378 Also referenced as Sarracenia rubra alabamensis i = 379 Also referenced as Sarracenia rubra jonesii = 380 Includes synonym Stangeria paradoxa = 381 Includes synonym Welwitschia bainesii 10 . The symbol ( ° ) followed by a number placed against the name of a species or higher taxon shall be interpreted as follows: . °501 For the exclusive purpose of allowing international trade in cloth made from wool sheared from live vicunas of the populations included in Appendix II ( see + 209), and of items thereof. The reverse side of the cloth must bear the logotype adopted by the range states of the species , which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la Vicuna , and the selvages either the words VICU ANDES-CHILE or the words VICU ANDES-PERU, depending of the country of origin of the cloth . °502 Fossils are not subject to CITES provisions. 11 . In accordance with Article I , paragraph b ( iii ), of the Convention , the symbol (*) followed by a number placed against the name of a species or higher taxon included in Appendix II designates parts of derivatives which are specified in relation thereto for the purposes of the Convention as follows: ^ 1 Designates all parts and derivatives , except : a ) seeds , spores and pollen (including pollinia); and b) tissue cultures and flasked seedling cultures . #2 Designates all parts and derivatives , except : a ) seeds and pollen ; b) tissue cultures and flasked seedling cultures ; and c) chemical derivatives . # 3 Designates roots and readily recognizable parts thereof. 4 Designates all parts and derivatives , except : a ) seeds and pollen; b ) tissue cultures and flasked seedling cultures; c) fruits and parts and derivatives thereof of naturalized or artificially propogated plants; and d) separate stem joints (pads) and parts and derivatives thereof of naturalized or artificially propagated Opuntia subgenus Opuntia spp . No L 29/ 8 Official Journal of the European Communities 31 . 1 . 90 *5 Designates all parts and derivatives, except: a ) seeds and pollen ; b) tissue cultures and flasked seedling cultures; and c) separate leaves and parts and derivatives thereof of naturalized or artificially propagated Aloe vera. ^ *6 Designates all parts and derivatives , except: a) seeds and pollen (including pollinia); b) tissue cultures and flasked seedling cultures; c) cut flowers of artificially propagated plants; and d) fruits and parts and derivatives thereof of artificially propagated Vanilla spp . 12 . As none of the species or higher taxa of flora included in Appendix I are annotated, this means that artificially propagated hybrids producted from one or more of these species or taxa may be traded with a certificate of artificial propagation in accordance with Resolution Conf. 6.19 , paragraph a). 31 . 1 . 90 Official Journal of the European Communities No L 29 / 9 Appendix I Appendix II FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA Monotremes Tachyglossidae Echidnas or spiny ant-eaters Zaglossus spp . (G 2 ) All long-nosed echidnas (New Guinea echidnas), including egg-laying ant-eaters or long-snouted echidnas MARSUPIALIA Marsupials Dasyuridae Marsupial mice Sminthopsis longicaudata Long-tailed cunnart or long-tailed marsupial-mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacitius cynocephalus p.e. Tasmanian wolf or Thylacine or Tasmanian Tiger Chaeropus ecaudatus p.e . Pig-footed bandicot Thylacinidae Thylacines Peramelidae Bandicoots Peratneles bougainville Thylacomyidae (Western) barred bandicoot or (little ) marl Macrotis lagotis Rabbit bandicoot or greater bilby or dalgite or rabbit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rabbit (eared ) bandicoot or yallara or lesser bilby Phalangeridae Phalangers and cuscuses Phalanger maculatus Spotted cuscus or spotted phalanger Phalanger orientalis Grey cuscus or common phalanger Burramys parvus Mountain pygmy possum or burramys or Broom's pygmy possum Burramyidae Pygmy possums Vombatidae Wombats Macropodidae Wallabies and kangaroos Lasiorhinus krefftii Queensland or Nothern hairy-nosed wombat Bettongia spp . All rat-kangaroos or bettongs Caloprymnus campestris p.e . Desert rat-kangaroo pr plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2) Bennett's tree kangaroo or dusty tree kangaroo or tcharibbeena Dendrolagus inustus (C 2 ) Grizzled grey tree kangaroo Dendrolagus lumholtzi (C 2) Lumholtz's tree kangaroo or boongary Dendrolagus ursinus (C 2) Black tree kangaroo or Vogelkop tree-kangaroo No L 29/ 10 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Lagorchestes hirsutus Rufous or Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Band-hare-wallaby or munning Onychogalea fraenata Bridled nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung CHIROPTERA Bats Pteropodidae Acerodon spp . Flying foxes Pteropus spp. (*) Flying foxes Pteropus insularis Truk fruit-bat Pteropus mariannus Mariana fruit bat Pteropus molossinus Ponape fruit bat Pteropus phaeocephalus Mortlock fruit bat Pteropus pilosus Large palau fruit bat Pteropus samoensis Samoan fruit bat Pteropus tonganus Insular flying fox C 2PRIMATES spp . (*) = 301 All primates PRIMATES Primates Lemuridae Lemurs Cheirogaleidae Lemuridae spp . All lemurs or sportive lemurs or gentle lemurs Indriidae Cheirogaleidae spp . All dwarf and mouse lemurs Indriidae spp . All indris , sifakas , avahis and woolly lemurs Daubentonia madagascariensis Aye-aye Indris , sifakas and avahis Daubentoniidae Ayes-ayes Callithricidae Tamarins and marmosets Buffy-tufted-ear Callithrix jacchus aurita White-eared marmoset , marmoset Callithrix jacchus flaviceps Buff-headed marmoset Leontopithecus spp . = 302 Golden (lion ) tamarins or golden marmosets or maned tamarins Saguinus bicolor Pied or bare-faced tamarin 31 . 1 . 90 Official Journal of the European Communities No L 29/ 11 Appendix I Appendix II Saguinus leucopus White-footed tamarin Saguinus oedipus  303 Cotton-headed tamarin or cotton-top marmoset or pinche marmoset or Liszt monkey or cotton-top tamarin (Geoffroy tamarin inclused), Rufous-naped tamarin Callimiconidae Callimico goeldii Goeldi's marmoset , Goeldi's tamarin or Goeldi's Monkey Cebidae Alouatta palliata New world monkeys Mantled howler and Guatemalan howler Ateles geoffroyi frontatus Black-browed spider monkey Ateles geoffroyi panamensis Red (bellied ) spider monkey or Panama spider monkey Brachyteles arachnoides I Wooly spider monkey , muriqui Cacajao spp . All uakaris Chiropotes albinasus White-nosed saki , Red-nosed saki Lagothrix flavicauda Yellow laited woolly monkey Saimiri oerstedii Red-backed squirrel monkey or Central American squirrel monkey Cercopithecidae Cercocebus galeritus galeritus Old world monkeys Tana river mangabey (monkey) \ Cercophitecus diana = 304 Diana monkey (Roloway monkey included) I Diana guenon Colobus pennantii kirki = 305 \ l Kirk's or Zanzibar red colobus \ Colobus rufomitratus = 306 \ Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo Nasalis spp . = 307 L , Proboscis monkeys Papio leucophaeus = 308 \ Drill l Papio sphinx = 308 Mandrill Presbytis entellus Entellus , true, hanuman, grey or common langur \ Presbytis geei \ Golden langur \ Presbytis pileata Capped langur or capped monkey or bonneted \ langur Presbytis potenziani Mentawai leaf , monkey or long-tailed langur L Pygathrix spp . = 309 Douc langur and snub-nosed monkey No L 29 / 12 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Hylobatidae spp. All gibbons Pongidae spp . Hylobatidae Gibbons Pongidae Great apes All great apes (gorilla , orang-utan and chimpanzees) EDENTATA Edentates Myrmecophagidae Ant-eaters (CI )Myrmecophaga tridactyla Giant ant-eater Tamandua tetradactyla chapadensis (CI ) Mato grosso tamandua or Mato grosso collared ant-eater Bradypus variegatus = 310 Bolivian three-toed sloth or Brown-throated sloth Bradypodidae Sloths Dasypodidae Armadillos Priodontes maximus = 311 Giant armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins (CI ) (CI ) (CI ) Manis crassicaudata Indian pangolin Manis javanica Malayan pangolin Manis pentadactyla Chinese pangolin Manis temminckii South African or Cape pangolin or scaly ant-eater , Temminck's ground pangolin LAGOMORPHA Lagomorphs (double-toothed rodents) Leporidae Rabbits and hares Caprolagus htspidus Assam rabbit or hispid hare Romerolagus diazi Volcano rabbit or Teporingo RODENT1A Rodents Sciuridae Squirrels and marmots Cynomys mexicanus Mexican prairie dog or Mexican prairie marmot Ratufa spp . All giant squirrels (CI ) Muridae Rats and mice Leporillus conditor Greater stick-nest rat or house-building rat Pseudomys praeconis Shark Bay (false) mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Chinchilla spp . + 201 All chinchillas Chinchillidae Chinchillas 31 . 1 . 90 Official Journal of the European Communities No L 29 / 13 Appendix I Appendix II CETACEA CETACEA spp . (*) CI All whales, dolphins and porpoisesCetaceans (whales , dolphins and Porpoises) Platanistidae River dolphins Lipotes vexillifer White flag dolphin or white fin dolphin or Chinese river dolphin or Yangtze River dolphin Platanista spp . Susus or Ganges and Indus river dolphins Berardius spp . Four-toothed whales Ziphiidae Hyperoodon spp . Physeteridae Delphinidae Dolphins Phocoenidae Eschrichtidae Grey whales Balaenopteridae Rorquals Bottle-nosed whales Physeter macrocephalus = 312 Sperm whale or spermacet whale or cachalot or pot whale Sotalia spp . All South American river dolphins Sousa spp . All humpbacked dolphins Neophocaena phocaenoides ( Indian) finless porpoise or finless black porpoise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise or Gulf porpoise Eschrichtius robustus = 313 Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back qr rip sack Balaenoptera acutorostrata {**) - 101 Minke whale or lesser rorqual or little piked whale Balaenoptera borealis Sei whale or Rudolphi's rorqual or pollack whale or coalfish whale Balaenoptera edeni Bryde's whale or Tropical whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True) fin whale or (common ) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae Humpback (whale ) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaena spp . = 314 Right whale Caperea marginata Pygmy right whale Balaenidae Right whales CARNIVORA Carnivores Canidae Dogs , wolves and foxes (C 2 )Canis lupus (**). + 202 Grey wolf or wolf or grey wolf or common wolf or timber wolf Cants lupus (*) - 102 Grey wolf Chrysocyon brachyurus Maned wolf (C 2 Cuon alpinus Asiatic wild dog or dhole or Indian wild dog Dusicyon culpaeus Colpeo fox or colpeo , red fox or Andean wolf Dusicyon griseus = 315 Chico grey or chilla or Argentine grey fox , little fox or Pampa fox No L 29 / 14 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Dusicyon gymnocerus Pampas fox Speothos venaticus II Bush dog or savannah dog II Vulpes cam \ \ Dog fox , coasac or steppe fox or Afghan fox , Blandford's fox or hoary fox l IIVulpes zerda = 316 i Fennec fox Ursidae Ailuropoda melanoleuca II Bears Giant panda l Helarctos malayanus II Sun bear I Melursus ursinus I Sloth bear II Selenarctos thibetanus = 317 II I Asiatic black bear ofHimalayan (black) bearIl Tremarctos ornatus II Spectacled bear or Andean bear l I Ursus arctos (**) + 203 Ursus arctos {*) - 103 Brown bear or grizzly bear Brown bear or grizzly bear Ursus arctos isabellinus II Himalayan brown bear or red bear I \ Ursus arctos nelsoni I Mexican (grizzly ) bear l Ursus arctos pruinosus I Tibet(an) brown bear I IlUrsus maritimus = 318 (C 2) IIPolar bear Procyonidae Ailurus fulgens (C 2) Raccoons I Lesser panda or red panda or red cat-bear Mustelidae Aonyx congiga {**) + 204 = 319 I Weasels , badgers , skunks and Cameroon clawless otter or small-toothed II others clawless otter or small-clawed otter l I Conepatus humboldtii Patagonian (hog-nosed) skunk I Enhydra lutris nereis I Southern sea otter or Califonian sea otter I Lutra felina l Marine otter or chungungo or sea cat or I 1 chingungo I Lutra longicaudis = 320 I I Long-tailed otter (La Plata otter or South \ American otter or lobito de rio and Central I American otter included) l l Lutra lutra I \ Eurasian or European (river) otter or Old I I World otter or common otter l I Lutra provocax l I Southern river otter or Huillin ; I \ Lutrinae spp. {*) l All otters Mustela nigripes I Black-footed ferret l Pteronura brasiliensis Giant otter or Brazilian otter Viverridae Cryptoprocta ferox Genets, civets and mongooses Fossa (cat) l Cynogale bennettii (CI ) Otter civet 31 . 1 . 90 Official Journal of the European Communities No L 29 / 15 Appendix I Appendix II Eupleres goudotii = 321 (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mongoose or slender fanalouc Fossa fossa (CI ) Malagasy civet , fanaloka (civet ) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang Prionodon linsang (C 1 ). (Banded) linsang Prionodon pardicolor Spotted linsang or tiger-civet Hyaena brunnea Brown hyaena Hyaenidae Hyaenas Felidae Cats or felines Felidae spp . (* All cats C 2 : Felts bengalensis {*) Leopard cat Felis canadensis Canadian lynx , Felis colocolo Pampas cat Felis concolor {*) Puma or cougar Felis geoffroyi Geoffroy's cat Felis iriamotensis Iriomote cat Felis lynx Eurasian lynx Felis serval Serval Felis silvestris Wild cat Felis yagouaroundi ( * Jaguarundi Acinonyx jubatus Cheetah or hunting leopard Felis bengalensis bengalensis {**) - 104 Bengal leopard cat Felis caracal {**) + 205 = 322 Asian caracal ( lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or Florida panther Felis concolor costaricensis Costa Rican puma or Central American puma Felis concolor cougar Eastern puma or Eastern cougar or Eastern panther Felis jacobita Andean or mountain cat Felis marmorata Marbled cat Felis nigripes Black-footed cat or small-spotted cat Felis pardalis Ocelot No L 29 / 16 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Felis pardina = 323 Iberian lynx Felis planiceps Flat-headed cat Felis rubiginosa {**) + 206 Rusty-spotted cat Felis rufa escuinapae = 324 Mexican bobcat Felis temmincki Asiatic golden cat or Temminck's (golden ) cat Felis tigrina Little spotted cat Felis wiedii Margay Felis yagouaroundi { **) + 207 Jaguarundi Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris Tiger Panthera uncia Snow leopard PINNIPEDIA Seals and walruses Otariidae Eared seals Arctocephalus spp . (*) All (Southern) fur seals Arctocephalus townsendi Guadaloupe fur seal or Lower Californian fur seal Phocidae True seals Mirounga spp . Elephant seals (CI ) Monachus spp . All monk seals TUBULIDENTATA Aardvarks or ant bears Orycteropodidae Aardvarks Orycteropus afer Aardvark or ant bear 31 . 1 . 90 Official Journal of the European Communities No L 29 / 17 Appendix I Appendix II PROBOSCIDEA Proboscideans Elephantidae Eiephas maximus Elephants ' Asian elephant or Indian elephant Loxodonta africana African elephant SIRENIA Sea cows Dugongidae Dugong dugon (**) - 105 Dugong dugon (*) + 208 (CI ) Dugongs Dugong' or sea cow Dugong or sea cow Trichechidae Trichechus inunguis Manatees Amazonian or South American manatee Trichechus manatus West Indian or North American or | Caribbean manatee Trichechus senegalensis (CI ) West African manatee PERISSODACTYLA Odd-toed ungulates I Equidae Equus africanus Horses African wild ass Equus grevyi Grevy's zebra \ IIEquus hemionus {*) = 325 (CI ) I Asiatic wild ass or Asian wild ass Equus hemionus hemionus Mongolian wild ass or dziggetai Or kulan l Equus hemionus khur Indian wild ass or khar or ghor-khar) Equus przewalskii Przewalski's horse or Mongolian wild horse \ Equus zebra hartmannae (CI ) Hartmann's mountain zebra Equus zebra zebra Cape mountain zebra Tapiridae Tapiridae spp . (**) Tapirs Tapirs Tapirus terrestris (CI ) l South American or Brazilian tapir Rhinocerotidae Rhinoceroses Rhinocerotidae spp . All rhinoceroses or rhinos i ARTIODACTYLA Even-toed ungulates Suidae Babyrousa babyrussa Old world pigs or swine Babirusa or deer hog or babiroussa Sus salvanius Pygmy hog No L 29 / 18 31 . 1 . 90Official Journal of the European Communities Appendix I Appendix II Tayassuidae Catagonus wagneri Tayassuidae spp . (*) - 106 Peccaries Hippopotamidae Hippopotamuses Camelidae Camels and lamas Chacoan peccary , chaco peccary Vicugna vicugna {**) - 107 Choeropsis liberiensis (C 2) Pygmy hippopotamus Lama guanicoe Guanaco Vicugna vicugna (*) + 209 °501 Vicuna or vicugna Vicuna or vicugna Cervidae Blastocerus dichotomus True deer Marsh deer or guascu pucu l Cervus dama mesopotamicus = 326 Persian fallow deer or Mesopotamian fallow deer Cervus duvauceli Swamp deer or barasingha Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldi Brow-antlered deer or Eld's deer or thamin Cervus porcinus annamiticus = 327 Ganges or Thai hog deer Cervus porcinus calamianensis = 327 Calamian ( hog) deer or Philippine deer Cervus porcinus kuhli = 327 Kuhl's (hog) deer or Bawean (hog) deer Hippocamelus spp . . Andean , Chilean or Peruvian huemal or taruca or Chilean or Peruvian guemal or Andean huemul or Chilean or Peruvian huemul Moschus spp . (**) + 210 Musk deer Muntiacus crinifrons Black muntjac Ozotoceros bezoarticus Pampas deer Pudu pudu Southern or Chilean pudu Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer or Bactrian wapiti Moschus spp . (*) - 108 Musk deer Pudu mephistophiles (C 2 ) Northern pudu Bovidae Cattle , sheep , goats , ante ­ lopes, etc. Addax nasomaculatus Addax Antilocapra americana peninsularis Lower California pronghorn or peninsular pronghorn Antilocapra americana sonoriensis Sonoran pronghorn Bison bison athabascae Wood bison Ammotragus lervia Barbary sheep , Aoudad or Uaddan Antilocapra americana mexicana (C 1 ) Mexican pronghorn 31 , 1 . 90 Official Journal of the European Communities No L 29 / 19 Appendix IIAppendix I Bos gaurus = 328 Gaur or saladang or seladang, Indian wild ox or Indian bison Bos mutus = 329 Wild yak Bos sauveli = 330 Kouprey Bubalus depressicornis = 330 Lowland anoa Bubalus mindorensis = 331 Tamaraw or tamarou Babalus quarlesi = 331 Mountain anoa Budorcas taxicolor Takin (Bovid) CICapra falconeri (*) Markhor Capra falconeri chialtanensis Chiltan markhor Capra falconeri jerdoni Straight-horned markhor Capra falconeri megaceros Kabul markhor Capricornis sumatraensis Serow Cephalophus dorsalis Bay duiker Cephalophus jentinki Jentink's duiker Cephalophus monticola Blue duiker ( antelope) Cephalophus ogilbyi Ogilby's duiker Cephalophus sylvicultor Yellow-backed duiker Cephalophus zebra Banded or zebra duiker Damaliscus dorcas dorcas Bontebok (antelope) Gazella dama Dama gazelle Hippotragus equinus Roan antelope Hippotragus niger variant Giant sable antelope Kobus leche Lechwe ( antelope) Nemorhaedus goral Goral No L 29 /20 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix 11 Oryx dammah = 332 Scimitar-horned or white oryx Oryx leucoryx Arabian oryx Ovis ammon {*) (C 2) Argali or Marco Polo Sheep Ovis ammon hodgsoni Great Tibetan sheep, nyan or Tibetan argali Ovis canadensis + 211 Mountain or bighorn sheep, Mexican big horn sheep Ovis orientalis ophion = 333 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsoni Chiru or orong or Tibetan antelope ( Rupicapra rupicapra ornata Abruzzi chamois AVES BIRDS STRUTHIONIFORMES Struthionidae Struthio camelus + 212 North African Ostrich RHEIFORMES Rheas Rheidae Rheas Pterocnemia pennata Lesser or Darwin's rhea or Puna rhea Rhea americana albescens Argentine (greater) rhea or Argentine (common) rhea T1NAMIFORMES Tinamous Tinamidae Tinamous Rhynchotus rufescens maculicollis Bolivian red-winged tinamou ; Bolivian rufous tinamou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged tinamou Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou Tinamus solitarius Solitary tinamou SPHENISCIFORMES Penguins Spheniscidae Penguins Spheniscus demerus (CI ) Black-footed penguin or jackass penguin Spheniscus humboldti Humboldt penguin 31 . 1 . 90 Official Journal of the European Communities No L 29 / 21 Appendix I Appendix II PODICIPEDIFORMES Grebes Podicipedidae Grebes Podilymbus gigas Atitlan (pied-billed) grebe or giant pied-billed grebe PROCELLARIIFORMES Tube-nosed swimmers Diomedeidae Albatrosses Diomedea albatrus Short-tailed albatross or Steller's albatross PELECAN1FORMES Pelicans and kin Pelecanidae Pelicans Sulidae Boobies and gannets Pelecanus crispus Dalmatian pelican Sula abbotti Abbott's booby Fregata andrewsi Christmas Island frigate bird Fregatidae Frigate birds CICONIIFORMES Wading birds (herons and kin) Balaeniceps rex Shoebill , whale-headed stork Balaenicipitidae Ciconiidae Storks Ciconia ciconia boyciana Japanese white stork or white oriental stork Ciconia nigra Black stork CI Jabiru mycteria Jabiru stork Myctena cinerea Milky stork, milky wood stork Threskiornithidae Ibises and spoonbills Eudocimus ruber Scarlet ibis Geronticus calvus Bald ibis or Southern bald ibis Geronticus eremita Hermit ibis or Northern bald ibis Nipponia nippon Japanese crested ibis Platalea leucorodia (CI ) Phoenicopteridae Flamingos White or Euroasian spoonbill Phoenicopteridae spp. (C \-. Phoenicoparrus andinus Andean flamingo Phoenicoparrus jamesi James' flamingo Phoenicopterus chilensis Chilean flamingo Phoenicopterus ruber ruber Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo or Roseate flamingo) No L 29 /22 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II ANSERIFORMES Waterfowl Anatidae Ducks , geese and swans Anas aucklandica aucklandica Auckland Island flightless teal Anas aucklandica chlorotis New Zealand brown teal (C 2) (C 2) Anas aucklandica nesiotis Campbell Island brown or Campbell Island flightless teal Anas bernieri Madagascar teal (C 2) Anas laysanensis = 334 Laysan duck or Laysan teal Anas oustaleti Marianas ( Island) duck or Oustalet's grey duck or Marianas mallard duck Branta canadensis leucopareia Aleutian Canada goose (CI )Branta ruficollis Red-breasted goose Branta sandvicensis Hawaiian goose or nÃ ©nÃ © Cairina scutulata White-winged wood duck Coscoroba coscoroba (CI ) Coscoroba (swan ) Cygnus columbianus jankowskii = 335 (C 1 ) Eastern Bewick's swan or Jankowski's swan Cygnus melanocoryphus Black-necked swan Dendrocygna arborea Black-billed whistling duck, Cuban-tree duck or West Indian whistling duck Oxyura leucocephala White-headed duck Rhodonessa caryophyllacea p.e. Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed duck FALCONIFORMES spp . (*) - 109 (C 1 ) Diurnal birds of prey (except New World vultures) FALCONIFORMES Birds of prey Cathartidae New World vultures Gymnogyps californianus California condor Vultur gryphus Andean condor \ Accipitridae True hawks Aquila heliaca Imperial eagle Chondrohierax uncinatus wilsonii Cuba(n ) hook-billed kite Haliaeetus albicilla White-tailed ( sea ) eagle or grey sea eagle No L 29 / 2331 . 1 . 90 Official Journal of the European Communities &lt; Appendix I Appendix II Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falconidae Falco araea Falcons and caracaras Seychelles kestrel Falco jugger Laggar falcon Falco newtoni aldabranus l Aldabra kestrel Falco peregrinus = 336 Peregrine falcon (Barbary falcon / Shaheen included ) Falco punctatus Mauritius kestrel Falco rusticolus Gyrfalcon GALLIFORMES Game birds of fowl-like birds Megapodiidae Macrocephalon maleo Mound or builders Maleo (bird) or maleo megapode Cracidae Aburria jacutinga = 337 Curassows and guans Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacutinga l Aburria pipile pipile = 337 Trinidad white-headed curassow or Trinidad white-headed piping guan Crax blumenbachi I Red-billed curassow or mutum I. I Crax mitu mitu = 338 (Eastern ) Razor-billed curassow, mitu Oreophasis derbianus l Horned guan \ Penelope albipennis White-winged guan Phasiattidae ||Argusianus argus (C 1 ) Pheasants , partridges , quails and I Great argus pheasant peacocks \ Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared pheasant Crossoptilon mantchuricum I Brown-eared pheasant Cyrtonyx montezumate mearnsi - 110 (CI ) Mearn's Montezuma quail or Mearn's harlequin quail Cyrtonyx montezumae montezumae (C 1 ) Montezuma quail or Massena harlequin quail No L 29/ 24 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Gallus sonneratii Grey jungle fowl; Sonnerat's jungle fowl Ithaginis cruentus Blood pheasant (CI ) (C 1 ) Lophophorus spp . Monals or monal pheasants Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant Pavo muticus Green peafowl Polyplectron bicalcaratum Grey or common peacock-pheasant Polyplectron emphanum Palawan or peacock pheasant (CI ) (C 1 ) (CI ) Polyplectron germaini Germain's peacock pheasant Polyplectron malacense Malay(sian) peacock pheasant Rheinartia ocellata = 339 Rheinhart's crested argus pheasant Syrmaticus ellioti Elliot's pheasant Syrmaticus humiae Hume's pheasant or (Hume's) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Tragopan caboti Cabot's tragopan Tragopan melanocephalus Western (horned ) tragopan Tympanuchus cupido attwateri Attwater's (greater) prairie chicken GRUIFORMES Cranes, rails and kin Turnicidae Pedionomidae Turnix melanogaster Black-breasted button quail Pedionomus torquatus Plains wanderer 31. 1. 90 v Official Journal of the European Communities No L 29 / 25 \ Appendix I Appendix II Gruidae Cranes Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japanese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetar crane Grus vipio White-naped crane or white-necked crane Gruidae spp. (*) CI : Grus canadensis pratensis All cranes Florida sandhill crane Rallidae Rails Tricholimnas sylvestris Lord Howe rail or Lord Howe Island wood hen Gallirallus australis hectori (C 2) New Zealand wood rail or Eastern or Buff Weka rail Rhynochetidae Kagu Rhynochetos jubatus Kagu Otididae Bustards Chlamydotis undulata Houbara bustard Choriotis nigriceps Great Indian bustard Houbaropsis bengalensis = 340 Bengal florican or Bengal bustard Otididae spp . (*) CI : Otis tarda Bustards Great bustard CHARADRIIFORMES Waders , gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank I Laridae Gulls and terns Larus relictus Relict gull or khar turunt tsakhiai COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae Pigeons and doves Caloenas nicobarica Nicobar dove or pigeon r No L 29 /26 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Ducula mindorensis Mindoro imperial pigeon or Mindoro zone-tailed pigeon Gallicolumba luzonica (C 2) Luzon bleeding heart pigeon or bleeded heart dove Goura spp. (C 1 ) All crowned pigeons or gouras PSITTACIFORMES spp . {*) - 111 (C 2 ) Parrots and related birds (except: budgerigar , cockatiel and rose-ringed parakeet) PSITTACIFORMES Parrots and kin Psittacidae Parrots Amazona arausiaca Red-necked amazon or jacquot or blue-faced amazon or lesser Dominican amazon Amazona barbadensis Yellow-shouldered amazon Amazona brasiliensis Red-tailed amazon Amazona dufresniana rhodocorytha Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona guildingii St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Bahamas amazon or Bahaman amazon or Cayman amazon Amazona pretrei Red-spectacled amazon or red-spectacled parrot Amazona tucumana Tucuman amazon Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vineaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus spp . Macaws Ata ambigua Buffon's macaw Ara glaucogularis = 341 Blue-throated macaw, Wagler's macaw or Caninde macaw Ara macao Scarlet macaw Ara maracana Illiger's macaw Ara militaris Military macaw Ara rubrogenys Red-fronted macaw Aratinga guarouba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cacatua moluccensis Moluccan cockatoo Cyanopsitta spixii Little blue macaw or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes' kakariki or Chatham island yellow-fronted parkeet 31 . 1 . 90 Official Journal of the European Communities No L 29/ 27 Appendix I Appendix II Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Geopsittacus occidentalis p.e. (Australian ) night parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Yellow eared conure Opopsitta diophthalma coxeni = 342 Coxen blue-browed fig parrot or Coxen two-eyed fig parrot or Coxen double-eyed fig parrot Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated parrot or red-capped parrot Probosciger aterrimus Palm cockatoo , great black cockatoo , Cape York cockatoo Psephotus chrysopterygius Golden-shouldered parakeet and hooded parakeet Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula echo Mauritius ring-necked parakeet Psittacus erithacus princeps Fernando Po grey parrot or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked parakeet or red-rumped conure Rhynchopsitta spp . Thick-billed parrot and maroon-fronted parrot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos and plantain eaters (CI ) (CI ) (CI ) Tauraco corythaix Helmeted or knysna turaco Tauraco porphyreolophus = 343 Purple- or violet-crested turaco STRIGIFORMES spp .-(*) Owls STRIGIFORMES Owls Tytonidae Barn owls Strigidae Typical owls Tyto soumagnei Madagascar owl, Soumagne's owl or Madagascar Red owl Athene blewitti Forest spotted owlet or forest little owl Ninox novaeseelandiae royana Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Otus gurneyi - 344 Giant scops owl No L 29 / 28 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II APODIFORMES Swifts and hummingbirds Trochilidae Hummingbirds Trochilidae spp . (*) Hummingbirds Glaucis dohrnii = 345 Hook-billed hermit Pharomachrus mocinno Resplendent quetzal TROGONIFORMES Trogons Trogonidae Trogons CORACIIFORMES Kingfishers and kin Bucerotidae Hornbills Aceros narcondami (CI ) Narcondam hornbill Buceros bicornis {*) (CI ) Great pied hornbill or great Indian hornbill Buceros bicornis homrai Homrai pied hornbill or Homrai great Indian hornbill or Northern great pied hornbill Buceros hydrocorax hydrocorax (CI ) Luzon rufous hornbill or Philippine hornbill Buceros rhinoceros (CI : Buceros rhinoceros Rhinoceros hornbill rhinoceros Malayan rhinoceros hornbill ) Rhinoplax vigil Helmeted hornbill PIC1FORMES Woodpeckers, toucans and kin Picidae Woodpeckers Campephilus imperialis Imperial woodpecker Dryocopus javensis richardsi Tristam's or white-bellied black woodpecker PASSERIFORMES Songbirds or perching birds Cotingidae Cotingas Cotinga maculata Banded or spotted cotinga Cock-of-the rocks Rupicola spp . (C 2 ) Xipholena atropurpurea White-winged cotinga Pittidae Pittas Pitta brachyura nympha . (C 2 ) Japanes fairy pitta or Fairy blue-winged pitta Pitta guajana Banded pitta or blue-tailed pitta Pitta gurneyi Gurney's pitta Pitta kochi Koch's pitta Atrichornis clamosus Noisy scrub-bird or Western scrub-bird Pseudochelidon sirintarae White-eyed river martin Atrichornithidae Scrub-birds Hirundinidae Swallows and martins 31 . 1 . 90 Official Journal of the European Communities No L 29/29 Appendix I Appendix II Muscicapidae Old world flycatchers Dasyornis broadbenti litoralis p. e . Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird Dasyornis longirostris Western (rufous) bristlebird or long-billed bristlebird Niltava ruecki = 346 Rueck's blue flycatcher or Rueck's niltava Picathartes spp . Rock-fowl Zosterops albogularis White-breasted silver-eye Meliphaga cassidix Helmeted honeyeater or subcrested honeyeater Zosteropidae White-eyes Meliphagidae Honeyeaters Emberizidae Cardinals Gubernatrix cristata Yellow cardinal , green cardinal Paroaria capiiata Yellow-billed cardinal Paroaria coronata Red-crested cardinal : 347Fringillidae Finches or New World seedeaters Carduelis cucullata Red siskin Carduelis yarrellii = 347 Yellow-faced siskin Poephila cincta cincta Black-throated finch or Parson finch Estrildidae Sturnidae Starlings Paradisaeidae Birds of paradise Leucopsar rothschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling CIParadisaeidae spp . Birds of paradise REPT1L1A REPTILES TESTUDINATA Chelonians, tortoises , terrapins and turtles Dermatemydidae Dermatemys mawii Central American river turtle Emydidae Freshwater turtles Batagur baska Common batagur or river terrapin or tuntong Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Geoclemys hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Kachuga tecta tecta Indian tent turtle or India roof(ed) turtle , or India sawback turtle or dura turtle Melanochelys tricarinata = 348 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeled land tortoise No L 29 /30 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Morenia ocellata Burmese swamp turtle or Bengal eyed terrapin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water bow turtle or coahuila turtle Testudinidae Land tortoises Testudinidae spp . (*) Land tortoises (C 2) (C 1 ): Testudo graeca Spur-thighed or common or Greek tortoise Testudo hermanni Hermann's tortoise Testudo marginata Marginated tortoise Geochelone elephantopus = 349 Galapagos giant tortoise Geochelone radiata = 349 (Madagascar) radiated tortoise Geochelone yniphora - 349 Madagascar tortoise or angulated tortoise or angonoka Gopherus flavomarginatus Bolson tortoise or Mexican giant gopher tortoise Psammobates geometricus = 349 Geometric tortoise Cheloniidae spp. (True) sea turtles Cheloniidae Sea turtles Dermochelyidae Leather-back turtles Dermochelys coriacea Trionychidae Soft-shelled turtles Leather-back turtles or luth turtle or leathery turtle Lissemys punctata punctata India flap-shell(ed) turle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed ) turtle or black mud turle or Cuatro Cienages soft-shell(ed) turtle Trionyx gangeticus Ganges soft-shell(ed) turtle or Indian soft-shell(ed ) turtle Trionyx hurum Peacock-marked soft-shell(ed) turtle or brown soft-shell(ed) turtle or peacock soft-shell(ed) turle Trionyx nigricans Dark coloured soft-shell(ed) turtle or sacred black mud turtle Erymnochelys madagascariensis = 350 (C 2)Pelomedusidae Side-necked turtles Madagascar sidenecked turtle Peltocephalus dumeriliana = 350 Big headed Amazon river turtle Podocnemis spp . River turtles or sideneck turtles Chelidae Snake-necked turtles Pseudemydura umbrina Short-necked (swamp ) swamp turtle turtle or (western) CROCODYLIA spp . (*) = 351 Crocodiles, caimans , alligators and ghavials (C 2 )CROCODYLIA Crocodilians Alligatoridae Alligators and caimans Alligator sinensis China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio apaporis ( spectacled) caiman or Apaporis river caiman No L 29 /3131 . 1 , 90 Official Journal of the European Communities Appendix I Appendix II Caiman latirostris Broad-nosed caiman or broad-snouted caiman Melanosuchus niger Black caiman Crocodylidae Crocodylus acutus True crocodiles and false gavial American crocodile Crocodylus cataphractus {**) - 112 African slender-snouted crocodile or African l sharp-nosed crocodile Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile Crocodylus niloticus (**) - if3 Nile crocodile or African crocodile Crocodylus novaeguineae mindorensis l Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or mash crocodile or broad-snouted crocodile Crocodylus porosus (**) - 114 l Saltwater crocodile or estuarine crocodile l Crocodylus rhombifer ¢ Cuban crocodile L Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (.**) - 115 (African ) dwarf crocodile Tomistoma schlegelii I False gavial or tomistoma (crocodile) or false gharial Gavialidae Gavialis gangeticus I Gavials (Indian) gavial or gharial RHYNCHOCEPHALIA Mesozoic rhynchocephalia \ - Sphenodontidae Sphenodon punctatus Tuatara Tuatara l SAURIA Lizards l Gekkonidae \ Cyrtodactylus serpensinsula Geckos I Serpent Island gecko ||Phelsuma spp . (C 2 ) l IIDay geckos Agamidae Agamids Uromastyx spp , (C 2 ) Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Chamaeleonidae \ Bradypodion spp . = 352 Chameleons Dwarf chameleons Chamaeleo spp . (C 1 : Chamaeleo chamaeleon) : Chameleons Common chameleon or Mediterranean chameleon No L 29 / 32 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II C 2Iguanidae Iguanids Amblyrhynchus cristatus Galapagos marine iguana Brachylophus spp . Banded and Fiji crested iguanas Conolophus spp. (C 2 (Galapagos ) land iguanas or land lizards Cyclura spp . Ground iguanas or West Indian rock iguanas Iguana spp . (Common) iguanas Phrynosoma coronatum blainvillei San Diego or Blainville horned lizard Lacertidae Sauromalus varius San Esteban Island Cuckwalla Gallotia simonyi Hierro giant lizard Cordylidae Podarcis lilfordi Lilford's wall lizard Podarcis pityusensis Ibiza wall lizard Cordylus spp . Girdled lizards Pseudocordylus spp . Crag lizards Cnemidophorus hyperythrus (CI ) Orange-throated whiptail ( lizard) or orange-throated race runner Teiidae Teiid lizards Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena spp. Caiman lizards Tupinambis spp . Tegus or tegu lizards Shinisaurus crocodilurus Chinese crocodile lizard Heloderma spp. (CI ) Gila monster and beaded lizard or poisonous lizards Helodermatidae Gila monster or beaded lizards Varanidae Monitors Varanus spp . (*) Monitors or goannas (C 2 ) Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed monitor or yellow land lizard or (Indian ) oralgrain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo (Island) monitor or ora SERPENTES Snakes 31 . 1 . 90 Official Journal of the European Communities No L 29 / 33 Appendix I Appendix II Boidae Snakes ( boas and pythons) Boidae spp . (*) C 2 : Boa constrictor Giant snakes or boids Boa constrictor or boas and pythons or giant Eunectes spp . constricting snakes Anacondas Python spp . (*) Pythons Eryx jaculus (Spotted) sand boa Acrantophis spp. Madagascar boas Boa constrictor occidentalis = 353 Argentine boa constrictor Bolyeria multocarinata Round Island boa Casarea dussumieri Keel-scaled boa or Round Island boa Epicrates inornatus \ Yellow tree of Puerto Rica boa or Culebra l grande Epicrates monensis v Virgin Island tree boa or Mona Island boa I \ Epicrates subflavus Jamaica(n ) boa 1 Python molurus molurus Indian (rock) python or tiger python Sanzinia madagascariensis I Sanzinia or Madagascar tree boa Colubridae Clelia clelia = 354 Colubrid snakes (water snakes , IIMussurana (snake) or usurana grass snakes and tree snakes) I V Cyclagras gigas = 355 (C 2) South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Westermann's snake Ptyas mucosus Common rat snake Elapidae Hoplocephalus bungaroides Front-fanged snakes Broad-headed snake I Naja naja I Asiatic cobra I Ophiophagus hannah King cobra Viperidae Vipera ursinii + 213 Vipers ^ Orsini's viper , meadow viper AMPHIBIA AMPHIBIANS CAUDATA Tailed amphibians I Ambystomidae l Ambystoma dumerilii Mole amphibians Lake Patzcuaro salamander or achoque Ambystoma mexicanum Axolotl (salamander) Cryptobranchidae Andrias spp . = 356 Giant salamanders Giant salamanders ANURA \ Tail-less amphibians (frogs and toads) L No L 29 / 34 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Bufonidae True toads Atelopus varius zeteki Zetek's frog or (Panamanian) golden frog or golden arrow poison frog (C 2 )Bufo retiformis Sonoran green toad Bufo superciliaris Cameroon toad Nectophrynoides spp . Viviparous African toad Rheobatrachus spp . Gastric brooding frogs Dendrobates spp . Poison arrow frogs, poison dart frogs Phyllobates spp . Poison dart frogs, poison arrow frogs Rana hexadactyla Six-fingered frog Rana tigerina Indian bullfrog Myobatrachidae Dendrobatidae Ranidae Microhylidae Dyscophus antongilii Madagascar tomato frog PISCES FISH CERATODIFORMES Neoceratodus forsteri Australian lungfish or ceratodus or Queensland lungfish Ceratodidae Ceratodes COELACANTHIFORMES Coelacanthidae Latimeria chalumnae Coelacanth ACIPENSERIFORMES Sturgeon and paddlefishes Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser oxyrhynchus Atlantic sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon OSTEOGLOSSIFORMES Bony-tongues and kin Osteoglossidae Bony-tongues Arapaima gigas (C 1 ) Arapaima or pirarucu Scleropages formosus (*) + 214 Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden arowana Scleropages formosus {**)  116 Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden arowana 31 . 1 . 90 Official Journal of the European Communities No L 29 / 35 Appendix I Appendix II CYPRINIFORMES Carp and carp-like fish Cyprinidae Carp Probarbus jullieni Ikan temoleh or pla eesok (Thai) or ikaa temelian (Malay) Caecobarbus geertsi African blind barb fish or Congo blind barb Catastomidae Chasmistes cujus Cui-ui SILURIFORMES Catfish Schilbeidae Schilbeid catfish Pangasianodon gigas Giant catfish ATHERINIFORMES Silversides Cyprinodontidae Toothed carp Cynolebias constanciae Annual tropical killifish or pearlfish Cynolebias marmoratus p.e . Annual tropical killifish or ginger pearlfish Cynolebias minimus Annual tropical killifish or minute pearlfish Cynolebias opalescens p.e. Annual tropical killifish or opalescent pearlfish Cynolebias splendens Annual tropical killifish or splendid pearlfish PERCIFORMES Perch-like fish Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish INSECTA INSECTS LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails and parnassian Bhutanitis spp . Bhutan glories Ornithoptera spp. (*) = 357 (C 2) Birdwing butterflies Ornithoptera alexandrae Queen Alexandra's birdwing Papilio chikae Luzon peacock swallowtail Papilio homerus Homerus swallowtail Papilio hospiton Corsican swallowtail Parnassius apollo (C 1 ) Apollo butterfly, or mountain apollo Teinopalpus spp. Kaiser-I-hind, Golden Kaiser-l-hind No L 29 / 36 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II Trogonoptera spp. = 357 (C 2) Birdwing butterflies I Troides spp . = 357 (C 2)Birdwing butterflies ARACHNIDA ARANEAE I Theraphosidae ANNELIDA Brachypelma smithi Mexican red-legged or red-kneed tarantula ARHYNCHOBDELLAE l Hirudinidae Leeches MOLLUSCA MOLLUSCS Hirudo medicinalis Medicinal leech VENEROIDA Tridacnidae Giant clams 1 Tridacnidae spp .Giant clams UNIONOIDA Naiads or freshwater bivalves I Unionidae Freshwater mussels Conradilla caelata Birdwing pearl mussel or rimosa naiad Dromus dromas Dromedary pearly mussel or dromedary naiad Cyprogenia aberti Edible pearl mussel or edible naiad Epioblasma curtisi = 358 Curtis' pearly mussel or Curtis' naiad Epioblasma florentina = 358 Yellow-blossom pearly mussel or yellow-blossom naiad Epioblasma sampsoni = 358 Sampson's pearly mussel or Sampson's naiad Epioblasma sulcata perobliqua = 358 White catspaw mussel or white cat's paw mussel Epioblasma torulosa gubernaculum = 358 Green-blossomed pearly mussel or green-blossomed naiad Epioblasma torulosa rangiana = 358 Tan-blossom naiad or tan-blossomed pearly mussel Epioblasma torulosa torulosa = 358 Tuberculed blossom pearly mussel or tuberculed-blossom naiad Epioblasma turgidula = 358 Turgid blossom pearly mussel or turgid-blossom naiad : Epioblasma walkeri = 358 Brown blossom pearly mussel or brown-blossom naiad or tan riffle shell Fusconaia cuneolus Fine-rayed "pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe pearly mussel 31 . 1 . 90 Official Journal of the European Communities No L 29/ 37 Appendix I Appendix 11 Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi Higgin's eye pearly mussel Lampsilis orbiculata orbiculata Pink mucket pearly mussel Lampsilis satura Plain pocketbook pearly mussel Lampsilis virescens Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab sided naiad or slab sided pearly mussel Plethobasus cicatricosus White wartyback pearly mussel Plethobasus cooperianus Orange-fronted pimpleback mussel Pleurobema clava Club pearly mussel Pleurobema plenum Rough pigtoe mussel Potamilus capax = 359 Fat pocketbook pearly mussel Quadrula intermedia Cumberland monkey face pearly mussel Quadrula sparsa Appalachian monkey face pearly mussel Toxolasma cylindrella = 360 Pale lilliput pearly mussel or pale lilliput naiad Unto nicktiniana Nicklin's pearly mussel Unio tampicoensis tecomatensis Tampico pearly mussel ( sub-species) Villosa trabalis = 361 Cumberland bean pearly mussel Achatinella spp . Little agate snails , oahu tree snails STYLOMMATOPHORA Land snails Achatinellidae Camaenidae American land snails Paryphantidae Papustyla pulcherrima = 362 Manus green tree snail or emerald green snail Paryphanta spp . + 215 New Zealand amber snails ANTHOZOA ANTIPATHARIA C 2ANTIPATHARIA spp . Black corals or antipatharians SCLERACTINIA spp. °502 Stony corals SCLERACTINIA Stony corals HYDROZOA ATHECATA Stony corals - Milleporidae Stylasteridae Milleporidae spp . °502 Wello fire corals Stylasteridae spp . °502 ALCYONARIA COENOTHECALIA spp. °502COENOTHECALIA STOLONIFERA Tubiporidae Tubiporidae spp. °502 Organpipe corals No L 29 / 38 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II FLORA \ AGAVACEAE Agave arizonica Agave parviflora Nolina interrata Agave victoriae-reginae # 1 AMARYLLIDACEAE Galanthus spp . 1 Sternbergia spp . #1 APOCYNACEAE Pachypodium baconii Pachypodium brevicaule Pachypodium decaryi Pachypodium namaguanum Pachypodium spp . (*) *1 Elephant's trunks or halfmen Rauvolfia serpentina ARACEAE Arum family Alocasia sanderiana Arum ARALIACEAE Panax quinquefolius *2 American ginseng or celery-leaved panax ARAUCAR1ACEAE Monkey puzzle family Araucaria araucana (**) + 216 Monkey-puzzle tree or hardy monkey-puzzle Araucaria araucana {*) - 117 =# 1 Monkey-puzzle tree or hardy monkey-puzzle ASCLEPIADACEAE  Ceropegia spp . #1 Rosary vines Frerea indica ^ 1 Milkweed BERBERIDACEAE Podophyllum hexandrum = 363 #2 BYBLIDACEAE Byblis spp. #1 Byblis or rainbow plants CACTACEAE Cactus family CACTACEAE spp . (*) *4 Cacti } Ancistrocactus tobuschii = 364 Ariocarpus agavoides Living rock cactus Ariocarpus scapharostrus Living rock cactus Ariocarpus trigonus Astrophytum asterias = 365 Star cactus, sea-urchin cactus Aztekium ritteri Aztec cactus Backebergia militaris = 366 Coryphanta minima - 367 Coryphanta sneedii = 367 Coryphanta werdermannii Echinocereus ferreirianus var . lindsayi = 368 Lindsay's cactus Echinocereus schmollii = 369 Echinomastus erectocentrus = 370 Echinomastus mariposensis = 370 Leuchtenbergia principis Mammillaria pectinifera = 371 No L 29 / 3931 . 1 . 90 Official Journal of the European Communities Appendix I Appendix II Mammillaria plumosa Mammitillaria solisioides Nopalxochia macdougallii = 372 Obregonia denegrii Peyote or artichoke cactus Pediocactus bradyi Pediocactus despainii Pediocactus knowltonii Pediocactus papyracanthus = 364 Pediocactus paradinei Pediocactus peeblesianus Pediocactus sileri Pediocactus winkleri Pelecyphora spp . Sclerocactus glaucus Sclerocactus mesae-verdae Sclerocactus pubispinus Sclerocactus wrightiae Strombocactus disciformis Turbinicarpus laui = 373 Turbinicarpus lophophoroides = 373 Turbinicarpus pseudomacrochele = 373 Turbinicarpus pseudopectinatus = 373 Turbinicarpus schmiedickeanus = 373 Turbinicarpus valdezianus = 373 CARYOCARACEAE Caryocar costaricense # 1 CEPHALOTACEAE Cephalotus follicularis *1 Albany pitcher plant Saussurea costus = 374COMPOSITAE (ASTERACEAE) Composite family Costas CRASSULACEAE Dudleya stolonifera Dudleya traskiae CUPRESSACEAE Cypress family Fitz-Roya cupressoides Chilean false larch , alerce Pilgerodendron uviferum , CYATHEACEAE CYATHEACEAE spp. *1 Tree ferns No L 29 /40 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II CYCADACEAE CYCADACEAE spp. (*) #1 Cycas Cycas beddomei Beddome's cycad Shortia galacifolia # 1 DICKSONIACEAE spp . *1 Tree ferns DIDIEREACEAE spp . ¥=1 DIAPENSIACEAE DICKSONIACEAE Dicksonia family DIDIEREACEAE DIOSCOREACEAE Yams ERICACEAE EUPHORBIACEAE Euphorbias Dioscorea deltoidea ± 1 Elephant's foot Kalmia cuneata #1 Euphorbia spp. - 118*1 Euphorbias Euphorbia ambovombensis Euphorbia cylindrifolia Euphorbia decaryi Euphorbia francoisii Euphorbia moratii Euphorbia parvicyathophora Euphorbia primulifolia Euphorbia quartziticola Euphorbia tulearensis FAGACEAE Beech family FOUQUIERIACEAE Quercus copeyensis &amp; 1 Copey oak Fouquieria columnaris #1 Fouquieria fasciculata Fouquieria purpusii HUMIRIACEAE Vantanea barbourii *1 Ira chiricana Oreomunna pterocarpa = 375JUGLANDACEAE Walnut , hickory and pecan family LEGUMINOSAE (FABACEAE) Laburnum family , Cynometra hemitomophylla Platymiscium pleiostachyum # 1 Quira macawood Tachigalia versicolor # LILIACEAE Lily family Aloe spp, (*) *5 Aloes Aloe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe thorncroftii Aloe vossii 31 . 1 . 90 Official Journal of the European Communities No L 29 /41 Appendix I Appendix II MEL1ACEAE Mahogany family Swietania humilis # 1 Honduras mahogany or baywood MORACEAE Batocarpus costaricensis NEPENTHACEAE Nepenthes spp . (*) =# 1 Pitcher plants Nepenthes khasiana Indian pitcher plant Nepenthes rajah Giant tropical pitcher ORCHIDACEAE Orchid family ORCHIDACEAE spp. (*) = 376 *6 Orchids (C 1 : 105 species) Cattleya skinneri Skinner's cattleya or white nun Cattleya trianae Winter cattleya or Christmas orchid Didiciea cunninghamii Laelia jongheana Laelia lobata Lycaste skinneri var. alba = 377 Paphiopedilum spp . Peristeria elata Holy Ghost or dove orchid or dove flower or Holy Ghost flower Phragmipedium spp. Renanthera imschootiana Red vanda Vanda coerulea Blue vanda PALMAE (ARECACEAE) Palm family Areca ipot &amp; 1 Chrysalidocarpus decipiens # 1 Butterfly palm Neodypsis decaryi #1 PINACEAE Pine family Abies guatemalensis Guatemalan fir or pinabete PODOCARPACEAE Podocarpus parlatorei Parlatore's podocarp No L 29 / 42 Official Journal of the European Communities 31 . 1 . 90 Appendix I Appendix II PORTULACACEAE Purslane family Anacampseros spp. Ã ¦ 1 Purselanes Lewisia cotyledon Ã ¦ 1 Lewisia maguirei Ã ¦ 1 Lewisia serrata Ã ¦ 1 Lewisia tweedyi Ã ¦ 1 PRIMULACEAE Primose family Cyclamen spp. Ã ¦ 1 (C 2) Cyclamens C 1 : Cyclamen graecum (inch Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum PROTEACEAE Protea family. Orothamnus zeyheri Marsh-rose Protea odorata RUBIACEAE Madder family Balmea stormiae Ayugue SARRACENIACEAE Sarracenia alabamensis alabamensis = 378 Sarracenia jonesii = 379 Darlingtonia californica Ã ¦ 1 Cobra pitcher Sarracenia spp . (*) Ã ¦ 1 Pitcher plants, bog-bugle, eve's cups, frog bonnets Sarracenia oreophila \ STANGERIACEAE Cycad family Stangeria eriopus = 380 Hottentot's head THEACEAE Camellia chrysantha Ã ¦ 1 WELWITSCHIACEAE Welwitschia mirabilis = 381 Ã ¦ 1 ZAMIACEAE Cycad (palm) family Ceratozamia spp . Chiqua spp . Encephalartos spp . Bread-palms or bread trees Microcycas calocoma Palma corcho Zamiaceae spp . (*) Ã ¦ \ ZINGIBERACEAE Ginger family Hedychium philippinense Philippine garland-flower ZYGOPHYLLACEAE Lignum-vitae family Guaiacum sanctum Ã ¦ 1 Lignum-vitae or holy wood or tree of life 31 . 1 . 90 Official Journal of the European Communities No L 29 / 43 ANNEX Appendix III (') ( 2 ) Interpretation 1 . References to taxa higher than species are for the purpose of information or classification only. 2 . Two asterisks (**) placed against the name of a species indicate that one subspecies is included in Appendix II and that this subspecies is excluded from Appendix III . 3 . The symbol ( = ) followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 382 Includes synonym Tamandua mexicana = 383 Includes synonym Cabassous gymnurus = 384 Includes synonym Manis longicaudata = 385 Includes generic synonym Coendou = 386 Includes generic synonym Cuniculus = 388 Includes synonym Nasua narica = 389 Includes synonym Galictis allamandi = 390 Includes synonym Martes qwatkinsi = 391 Includes generic synonym Viverra = 392 Also referenced as Tragelaphus eurycerus ; includes generic synonym Taurotragus = 393 Formerly included as Bubalus bubalis (domesticated form) = 394 Also referenced as Ardeola ibis = 395 Also referenced as Egretta alba = 396 Also referenced as Spatula clypeata = 397 Also referenced as Nyroca nyroca = 398 Includes synonym Dendrocygna fulva = 399 Also referenced as Cairina hartlaubii = 400 Also referenced as Pauxi pauxi = 401 Includes synonym Arborophila orientalis = 402 Also referenced as Turturoena iriditorques or Columba malherbii ( in part) = 403 Also referenced as Columba mayeri = 404 Also referenced as Treron australis ( in part ) = 405 Also referenced as Calopelia brehmeri ; incudes synonym Calopelia puella = 406 Also referenced as Tympanistria tympanistria = 407 Also referenced as Terpsiphone bourbonnensis = 408 Also referenced as Estrilda subflava or Sporaeginthus subflavus = 409 Also referenced as Estrilda larvata; includes synonym Lagonosticta vindcea = 410 Includes generic synonym Spermestes = 411 Also referenced as Euodice cantans = 412 Also referenced as Hypargos nitidulus = 413 Includes synonym Parmoptila rubrifrons (!) The entries '(CI )' and '(C2)' after the name of a species or a higher taxon show that one or more subspecies or species of that species or taxon appear in part 1 or 2 of Annex C to the Regulation . ( 2) The translations of the Latin names are given as a guide only . No L 29 /44 Official Journal of the European Communities 31 . 1 . 90 = 414 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi = 415 Also referenced as Estrilda bengala = 416 Includes synonym Bubalornis niger = 417 Also referenced as Euplectes afra = 418 Also referenced as Coliuspasser ardens = 419 Also referenced as Coliuspasser macrourus = 420 Includes synonym Euplectes franciscanus = 421 Also referenced as Anaplectes melanotis = 422 Includes synonyms Passer diffusus, Passer gongonensis, Passer suahelicus and Passer swainsonii = 423 Includes synonym Ploceus nigriceps = 424 Includes synonym Ploceus atrogularis = 425 Also referenced as Sitagra luteola = 426 Also referenced as Sitagra melanocephala = 427 Includes synonyms Ploceus katangae, Ploceus reichardi, Ploceus ruweti and Ploceus vitellinus = 428 Also referenced as Hypochera chalybeata ; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina ' = 429 Includes synonym Vidua orientalis = 430 Also referenced as Pelusios subniger = 431 Formerly included in genus Matrix 4 . The names of the countries placed against the names of species are those of the Parties submitting these species for inclusion in this Appendix . 5 . Any animal or plant, whether live or dead, of a species listed in this Appendix , is covered by the provisions of the Convention , as is any readily recognizable part or derivative thereof, except plant seeds, spores , pollen (including pollinia ), tissue cultures and flasked seedling cultures (Resolutions Conf. 4.24 and Conf.- 6.18 ). 31 . 1 . 90 Official Journal of the European Communities No L 29 / 45 I Species Country l FAUNA ANIMALS MAMMALIA ANIMALS CHIROPTERA Bats Phyllostomidae New World leaf-nosed bats UruguayVampyrops lineatus False vampire bat EDENTATA Edendates Myrmecophagidae Ant-eaters Choloepidae Sloths Dasypodidae Armadillos Tamandua tetradactyla {**) = 382 Collared ant-eater Choloepus hoffmanni Hoffmann's sloth Cabassous centralis Northern naked-tailed armadillo Cabassous tatouay = 383 Eleven-banded or broad-banded armadillo Guatemala Costa Rica Costa Rica Uruguay PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins Manis gtgantea Giant pangolin Manis tetradactyla = 384 Long-tailed pangolin Manis tricuspis Small-scaled tree pangolin (C 1 ) (CI ) (C 1 ) Ghana Ghana Ghana RODENTIA Rodents Sciuridae Squirrels and marmots Ghana India India Costa Rica Ghana Ghana Ghana Epixerus ebii Ebian's palm squirrel Marmota caudata Long-tailed marmot Marmota himalayana Himalayan marmot Sciurus deppei Deppe's squirrel Anomalurus beecrofti Beecroft's flying squirrel Anomalurus derbianus Lord Derby's flying squirrel Anomalurus peli Pel's flying squirrel Anomaluridae Scaly-tailed squirrels No L 29 / 46 Official Journal of the European Communities 31 . 1 . 90 Species - Country ldiurus macrotis Long-eared flying squirrel Ghana Hystricidae Old World porcupines Hystrix cristata North African porcupine Ghana Erethizontidae Sphiggurus mexicanus = 385 Honduras New World porcupines Mexican porcupine Sphiggurus spinosus = 385 Uruguay South American tree-porcupine Agoutidae Agouti paca = 386 Honduras Paca or spotted cavy Dasyproctidae Dasyprocta punctata Honduras l Agouti \ CARNIVORA I Carnivores Canidae Canis aureus India Dogs , wolves and foxes Golden jackel , Northern jackel l .j Vulpes bengalensis India Bengal fox Procyonidae Bassaricyon gabbii Costa Rica Raccoons Bushy-tailed olingo Bassariscus sumichrasti Costa Rica Central American cacomistle Nasua nasua = 388 Honduras Coati Nasua nasua solitaria Uruguay South Brazilian coati Potos flavus Honduras Kinkajou Mustelidae Eira barbara Honduras Weasels , badgers , skunks and Tayra others l Galictis vittata = 389 Costa Rica l Grison Martes flavigula = 390 India Yellow-throated marten Martes foina intermedia India 1 Himalayan beech marten Mellivora capensis Ghana , Botswana Ratel or honey-badger Mustela altaica India Mountain weasel , pale weasel Mustela kathiah India Yellow-bellied weasel Mustela sibirica India Siberian weasel , Himalayan weasel Viverridae Arctictis binturong India Genets , civets and mongooses Binturong Civettictis civetta = 391 Botswana African civet or civet cat Paguma larvata India Masked palm civet 31 . 1 . 90 Official Journal of the European Communities No L 29 /47 Species Country Paradoxurus hermaphroditus Common palm civet India Paradoxurus jerdoni India Jerdon's palm civet Viverra megaspila India Large spotted civet Viverra zibetha India Large Indian civet \ Viverricula indica India Small Indian civet Herpestidae Herpestes auropunctatus India Small Indian mongoose Herpestes edwardsi India Indian grey mongoose Herpestes fuscus India Indian brown mongoose Herpestes smithii India I Ruddy mongoose Herpestes urva India Crab-eating mongoose Herpestes vitticollis India Stripe-necked mongoose Protelidae Proteles cristatus Botswana Hyaenas Aardwolf PINNIPEDIA Seals and walruses Odobenidae Odobenus rosmarus Canada Walruses Atlantic walrus ARTIODACTYLA Even-toed ungulates Hippopotamidae Hippopotamus amphibius (C 2 ) Ghana Hippopotamuses Common hippopotamus Tragulidae Hyemoschus aquaticus Ghana Chevrotains Water chevrotain Cervidae Cervus elaphus barbarus Tunisia True deer Barbary deer I Mazama americana cerasina .Guatemala Costa Rican red brocket Odocoileus virginianus mayensis Guatemala Key deer or Toy deer Bovidae Antilope cervicapra Nepal Cattle , sheep goats , antelopes , etc. Blackbuck or Indian antelope Boocercus eurycerus = 392 Ghana Bongo Bubalus arnee = 393 Nepal I Aseatic or water buffalo, or arna : Damaliscus lunatus Ghana Swift topi or sassaby No L 29 /48 Official Journalof the European Communities 31. 1. 90 Species Country Gazella cuvieri Tunisia Cuvier's gazelle \ Gazella dorcas Tunisia Dorca's gazelle \ Gazella leptoceros Tunisia Slender-horned or Loder's gazelle Tetracerus quadricornis Nepal Four-horned antelope or chousingha l Tragelaphus spekei Ghana Sitatunga or marshbuch I AVES l BIRDS I RHEIFORMES l Rheas \ Rheidae Rhea americana {**) Uruguay Rheas Common rhea or nandu , or South American | ostrich I CICONIIFORMES I Wading birds (herons and kin) \ Ardeidae Ardea goliath Ghana Herons and bitterns Goliath heron Bubulcus ibis = 394 (C 1 ) Ghana Cattle egret \ l Casmerodius albus = 395 (Cl ) Ghana Common or great egret \ Egretta garzetta (CI ) Ghana Little egret l Ciconiidae Ephippiorhynchus senegalensis Ghana Storks Saddle-billed stork l Leptoptilos crumeniferus Ghana Marabou (adjudant) stork l Threskiornithidae Hagedashia hagedash Ghana Ibises and spoonbills Hadada ibis l l Lampribis rara Ghana Spotted-breasted ibis l Threskiornis aethiopicus \ Ghana Sacred ibis ANSER1FORMES l Waterfowl I Anatidae Alopochen aegyptiacus (C 1 ) Ghana Ducks , geese and swans Egyptian goose l Anas acuta Ghana Common pintail I Anas capensis Ghana Cape teal l Anas clypeata = 396 Ghana Northern shoveller 31 . 1 . .90 Official Journal of the European Communities No L 29/49 CountrySpecies (Cl ) (CD Anas crecca Common teal Anas penelope Eurasian wigeon Anas querquedula Garganey Aythya nyroca = 397 ; Ferruginous duck Cairina moschata Muscovy duck Dendrocygna autumnalis Red-billed whistling duck Dendrocygna bicolor = 398 Fulvous whistling duck Dendrocygna viduata White-faced tree duck Nettapus auritus African pygmy goose Plectropterus gambensis Spur-winged goose Pteronetta hartlaubii = 399 Hartlaub's duck Ghana Ghana Ghana Ghana Honduras Honduras Ghana , Honduras Ghana Ghana Ghana Ghana FALCONIFORMES Cathardidae Sarcoramphus papa King vulture Honduras GALLIFORMES Gamebirds or fowl-like birds Cracidae Curassows and guans Colombia Colombia Colombia Colombia Colombia , Costa Rica , Guatemala , Honduras Crax alberti Blue-billed curassow Crax daubentoni Yellow-knobbed curassow Crax globulosa Wattled curassow Crax pauxi = 400 Helmeted curassow Crax rubra Great curassow Ortalis vetula Plain chanchalaca Penelope purpurascens Crested guan Penelopina nigra Highland guan Agelastes meleagrides White-breasted guinea fowl (C 2 ) (C 2 ) (C 2 ) Guatemala , Honduras Honduras Guatemala Ghana Guatemala Phasianidae Pheasants, partriges , quails and peacocks Agriocharis ocellata Ocellated turkey No L 29 /50 Official Journal of the European Communities 31 . 1 . 90 Species Country Arborophila brunneopectus = 401 Brown-breasted tree partridge Malaysia Arborophila charltonii Chestnut-breasted tree partridge Malaysia Caloperdix oculea Ferruginous wood partridge Malaysia Lophura erythrophthalma Crestless fireback pheasant Malaysia Lophura ignita Crested fireback pheasant Malaysia Melanoperdix nigra Black wood partridge Malaysia Polyplectron inopinatum Rothschild's peacock-pheasant , mountain peacock-pheasant Malaysia Rhizothera longirostris Long-billed wood partridge Malaysia Rollulus rouloul Crested wood partridge or roulroul Malaysia Tragopan satyra Horned tragopan or pheasant , satyr tragopan Nepal CHARADRIIFORMES Burhinidae Thick-knees Burhinus bistriatus Double-striped thick-knee Guatemala COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae Pigeons and doves : Columba guinea Speckled pigeon or Guinea pigeon Columba iriditorques = 402 Bronze-naped pigeon Ghana Ghana Columba livia (C I ) Rock dove Ghana Columba unicincta African wood pigeon or Afer pigeon Ghana Nesoenas mayeri = 403 Pink pigeon Mauritius Oena capensis Masked, cape or namaqua dove Ghana Streptopelia decipiens Mourning dove Ghana Streptopelia roseogrisea Pink-headed dove Ghana Streptopelia semitorquata Red-eyed dove Ghana Streptopelia senegalensis Senegal , palm or laughing dove Ghana Streptopelia turtur Turtle dove Ghana 31 . 1 . 90 Official Journal of the European Communities No L 29 / 51 Species Country Streptopelia vinacea Vinaceous dove Treron calva = 404 African green pigeon Treron waalia Yellow-bellied green pigeon Ghana Ghana Ghana Ghana Ghana Ghana Ghana Turtur abyssinicus Black-billed wood dove Turtur afer Blue-spotted wood dove Turtur brehmeri = 405 Blue-headed wood dove Turtur tympanistria = 406 Tambourin dove PSITTACIFORMES Parrots and kin Psittacidae Parrots GhanaPsittacula krameri Ring-necked parakeet CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Ghana Ghana Ghana Ghana Corythaeola cristata Great blue turaco Crinifer piscator Western grey plantain-eater Musophaga violacea Violet turaco Tauraco macrorbynchus Crested turaco PICIFORMES Capitonidae Semnornis ramphastinus Toucan barbet Colombia GuatemalaRamphastidae Toucans Ramphastos sulfuratus Keel-billed toucan PASSERIFORMES Song birds or perching birds Cotingidae Cotingas Cephalopterus ornatus Amazonian umbrella bird Colombia Colombia Mauritius Mauritius Muscicapidae Old World flycatchers Cephalopterus penduliger Long-wattled umbrella bird Bebrornis rodericanus Rodrigues warbler Tchitrea bourbonnensis = 407 Mascarene paradise flycatcher No L 29 / 52 Official Journal of the European Communities 31 . 1 . 90 Species Country lcteridae Xanthopsar flavus Uruguay Icterids Saffron-cowled blackbirds ^ Fringillidae Serinus gularis Ghana Finches or New World seed-eaters Streaky-headed seed-eater Serinus leucopygius Ghana Grey-fronted canary or grey singing finch I Serinus mozambicus Ghana \ Yellow-fronted canary or green singing finch Estrildidae Amadina fasciata Ghana Estrildid finches Cut-throat weaver , cut-throat or ribbon finch Amandava subflava = 408 Ghana l Zebra waxbill , golden or orange-breasted l waxbill l I Estrilda astrild Ghana l Common waxbill or St Helena waxbill l Estrilda caerulescens Ghana l Lavender finch or lavender waxbill Estrilda melpoda Ghana l Orange-cheeked waxbill Estrilda troglodytes Ghana l Gray , red-eared , pink-cheeked or black-rumpedwaxbill I Lagonosticta larvata = 409 Ghana I Black-faced or masked-firefinch Lagonosticta rara Ghana Black-bellied firefinch l Lagonosticta rubricata Ghana Blue-billed firefinch I Lagonosticta rufopicta Ghana Bar-breasted firefinch I Lagonosticta senegala Ghana I Senegal or red-billed firefinch Lonchura bicolor = 410 Ghana Black-and-white, black-breasted or I rufous-backed mannikin Lonchura cucullata = 410 Ghana l Bronze mannikin l Lonchura fringilloides = 410 Ghana I Magpie mannikin I Lonchura malabarica = 411 Ghana I Silverbill , white-throated munia l Mandingoa nitidula = 412 Ghana \ Green-backed twinspot Nesocharis capistrata Ghana Grey-headed oliveback l Nigrita bicolor Ghana I Chestnut-breasted negro-finch \ Nigrita canicapilla Ghana I Grey-crowed negro-finch Nigrita fusconota Ghana l White-breasted negro-finch : I Nigrita luteifrons Ghana l Pale-fronted negro-finch 31 . 1 . 90 Official Journal of the European Communities No L 29 / 53 \ Species Country \ Ortygospiza atricollis Ghana \ African quailfinch l l Parmoptila woodhousei = 413 Ghana Flowerpecker weaver finch \ \ Pholidornis rushiae Ghana Tit-hylia I Pyrenestes ostrinus = 414 Ghana l Black-bellied seedcracker \ l Pytilia hypogrammica Ghana I Yellow-winged or red-faced pytilia \ Pytilia phoenicoptera Ghana 1 Crimson-winged pytilia or aurora finch \ l Spermophaga haematina Ghana l Blue-billed weaver or western bluebill \ I Uraeginthus bengalus = 415 Ghana l Cordon-bleu l Ploceidae Amblyospiza albifrons Ghana Weaver-birds Grosbeak weaver \ I Anomalospiza imberbis Ghana l Cuckoo weaver I Bubalornis albirostris = 416 Ghana \ White-billed buffalo weaver - I Euplectes afer = 417 Ghana I Yellow-crowned bishop , golden bishop ,II I Napoleon weaver l I Euplectes ardens = 418 Ghana I Red-collared widow-bird or whydah I Euplectes hordeaceus Ghana l Black-winged red bishop \ Euplectes macrourus = 419 Yellow-mantled widow-bird, yellow-backed or yellow-mantled whydah Ghana l Euplectes orix = 420 Ghana I Red bishop , orange or grenadier weaver Malimbus cassini Ghana Black-throated malimbe Malimbus malimbicus Ghana I Crested malimbe Il l Malimbus nitens Ghana I Blue-billed malimbe Il Malimbus rubriceps = 421 Ghana Red-headed weaver I . · \ l Malimbus rubricollis Ghana I Red-necked weaver \ Malimbus scutatus Ghana Red-vented malimbe \ I Passer griseus = 422 Ghana Grey-headed sparrow \ Petronia dentata Ghana Bush-sparrow I No L 29 / 54 Official Journal of the European Communities 31 . 1 . 90 Species Country Plocepasser superciliosus Chestnut-crowned sparrow-weaver Ghana Ploceus albinucha Maxwell's black weaver Ghana &gt; Ploceus aurantius Orange weaver Ghana Ploceus cucullatus = 423 Rufous-necked, black-headed , spotted-backed or village weaver Ghana Ploceus heuglini = 424 Heuglin's masked weaver Ghana Ploceus luteolus = 425 Little weaver Ghana Ploceus melanocephalus = 426 Black-headed weaver Ghana Ploceus nigerrimus Vieillot's black weaver Ghana Ploceus nigricollis Black-necked weaver Ghana Ploceus pelzelni Slender-billed weaver Ghana Ploceus preussi Yellow-capped weaver Ghana Ploceus superciliosus Compact weaver Ghana Ploceus tricolor Yellow-mantled weaver Ghana Ploceus velatus = 427 Vitelline or half-masked weaver Ghana Quelea erythrops Red-headed quelea Ghana Sporopipes frontalis Speckle-fronted weaver Ghana Vidua chalybeata - 428 Village indigo-bird , steel finch , Senegal combassou Ghana Vidua interjecta Uelle paradise whydah Ghana Vidua larvaticola Bako indigo-bird Ghana Vidua macroura Pin-tailed whydah Ghana Vidua paradisaea = 429 Broad-tailed paradise whydah Ghana Vidua raricola Jambandu indigo-bird Ghana Vidua togoensis Togo paradise whydah Ghana Vidua wilsoni Pale-winged indigo-bird , Wilson's indigo-bird - Ghana 31 . 1 . 90 Official Journal of the European Communities No L 29 / 55 Species Country REPTILIA \ REPTILES TESTUDINATA Chelonians (tortoises , terrapins and turtles ) Trionychidae Trionyx triunquis Ghana Soft-shelled turtles Nile soft-shelled turtle Pelomedusidae Pelomedusa subrufa Ghana Side-necked turtles Helmeted turtle Pelusios adansonii Ghana Adanson's mud turtle L Pelusios castaneus Ghana West African mud turtle Pelusios gabonensis = 430 Ghana Stripe-backed side-necked turtle | Pelusios niger Ghana l Black side-necked turtle L SERPENTES Snakes . I Colubridae Atretium schistosum India Colubrid snakes (water snakes , Olive keelback water snake grass snakes , treesnakes) Il Cerberus rhynchops India Dog-faced water snake Xenochrophis piscator = 431 India Checkered water snake Elapidae Micrurus diastema Honduras Front-fanged snakes Atlantic coral snake Micrurus nigrocinctus Honduras l Black-banded coral snake Viperidae Agkistrodon bilineatus Honduras Vipers Cantil Bothrops asper Honduras \ Yellow-jawed tommygoff or Barba amarilla or Fer-de-lance Bothrops nasutus Honduras Horned hog-nose viper Bothrops nummifer Honduras Jumping viper Bothrops ophryomegas Honduras Corniz Bothrops schlegelii Honduras Horned palm viper or eyelash viper \ Crotalus durissus Honduras Neotropical rattlesnake Vipera russellii India Russell's viper No L 29 / 56 Official Journal of the European Communities 31 . 1 . 90 Species Country \ \l FLORA PLANTS GNETACEAE Gnetum montanum Nepal MAGNOLIACEAE Magnolia family Talauma hodgsonii Safan Nepal PAPAVERACEAE Meconopsis regia Nepal Poppy family PODOCARPACEAE Podocarpus family Podocarpus neriifolius Yellow wood Nepal TETRACENTRACEAE Tetracentron sinense Nepal 31 . 1 . 90 Official Journal of the European Communities No L 29 / 57 ANNEX C LIST OF SPECIES given special treatment by the Community NB: An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations , subspecies or species, of that species or taxon , are already included in Appendix I to the Convention . PART 1 SPECIES REFERRED TO IN ARTICLE 3 ( 1 ) FAUNA EDENTATA Myrmecophagidae MAMMALIA P1NNIPEDIA Phocidae Mirounga spp . SIRENIA Dugongidae Myrmecophaga tridactyla Tamandua tetradactyla chapadensis Dugong dugott (*) + 208 Trichechidae Trichechus senegalensis PHOLIDOTA Manidae Manis spp . (*) RODENTIA Sciuridae Ratufa spp . CETACEA spp . HO ) CARNIVORA Viverridae PERISSODACTYLA Equidae Equus hemionius ( * ) = 325 Equus zebra hartmannae Tapiridae Tapirus terrestris ARTIODACTYLA Bovidae Cynogale bennettii Euperes goudotii = 321 Fossa fossa Prionodon linsang Antilocapra americana mexicana Capra falconeri (*) (') With the exception of specimens of the species listed in Appendix II to the convention , and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authority of Greenland or Denmark . Statement on Article 2 : The Council and the Commission state that , in view of the predominantly cultural nature of the making of certain handicraft articles in Greenland from species of Cetacea and of the low volume of such activity , it shall not be regarded as consistent with the relevant provisions of the Regulation . The management authorities in Denmark will , in consultation with the Commission monitor such exports and imports , which must not significantly exceed the present low level . No L 29 /58 Official Journal of the European Communities 31 . 1 . 90 SPHENISCIFORMES Spheniscidae Spheniscus demersus CICONIIFORMES Ardeidae AVES Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense GRUIFORMES Gruidae Grus canadensis pratensis Otididae , Bubulcus ibis  394 Casmerodius albus = 395 Egretta garzetta Otis tarda COLUMBIFORMES Columbidae Columba livia Goura spp . Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus chilensis Phoenicopterus ruber ruber . ANSERIFORMES Anatidae Branta ruficollis Coscoroba coscoroba CUCUL1FORMES Musophagidae Tauraco corythaix Tauraco porphyreolophus = 343 STRIGIFORMES spp . (*) CORACIIFORMES Bucerotidae Aceros narcondami Buceros bicornis {*) Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros Cygnus columbianus jankowskii = 335 Alopochen aegyptiacus Anas querquedula Aythya nyroca FALCONIFORMES spp .-(*) - 109 GALLIFORMES Phasianidae Argusianus argus PASSERIFORMES Paradisaeidae spp. Cyrtonyx montezumae mearnsi - 110 Cyrtonyx montezumae montezumae REPTILIA TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidophorus hyperythrus Helodermatidae Heloderma spp . PISCES OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas 31 . 1 . 90 Official Journal of the European Communities No L 29 / 59 1NSECTA LEPIDOPTERA Papilionidae Parnassius apollo FLORA ORCHIDACEAE Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochtla Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cuculiata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes rotnanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cuculiata Platanthera bifolia Piatanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Dactylorhiza latifolia (syn . D. sambucina ) Dactylorhiza romana (syn . D. sulphurea ) Dactylorhiza incarnata Dactylorhiza fistulosa (syn . D. majalis ) Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata ( incl . D. fuchsii) Dactylorhiza fuchsii Dactylorhiza saccifera Corallo rhiza trifila Liparis loeselii Malaxis monophyllos (syn . Microstylis monophyllos ) Hammarbya paludosa Neotinea maculata Traunsteinera globosa Orchis papilionacea Orchis boryi Orchis moÃ ±o Orchis longicornu Orchis coriophora Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis italica Orchis simia Orchis militaris Orchis punctulata Orchis purpurea Orchis collina ( syn . O. saccata ) Orchis patens Orchis spitzelti Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis laxiflora Aceras anthropophorum Himantoglossum hircinum Barita robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys vernixia (syn . O. speculum ) Ophrys lutea Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Ophrys reinholdii Ophrys doerfleri (syn . O. crÃ ©tica) Ophrys umbilicata ( syn .- O. - canneti) Ophrys scolopax Ophrys holosericea (syn . O. fuciflora) Ophrys arachnitiformis Ophrys tenthredinifera Ophrys apifera Ophrys bombyltflora PRIMULACEAE Cyclamen graecum (ind . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum No L 29 / 60 Official Journal of the European Communities 31 . 1 . 90 PART 2 SPECIES REFERRED TO IN ARTICLE 3 (2) FAUNA MAMMALIA Procyonidae Ailurus fulgens Felidae Felts bengalensis ( * ) MONOTREMATA Tachyglossidae Zaglossus spp . MARSUP1ALIA Macropodidae Felts canadensis Felis colocolo Felts concolor {*) Dendrolagus bennettianus Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus Felts geoffroyi Felis iriomotensis Felis lynx Felis serval Felis silvestris Felis yagouaroundi {*) ARTIODACTYLA Hippopotamidae Choeropsis liberiensis Hippopotamus amphibius Cervidae Pudu mephistophiles Bovidae  Ovis amnion (*) PRIMATES spp . (*) = 301 CARNIVORA Canidae Canis lupus (*) - 102 Chrysocyon brachyurus Ursidae Ursus maritimus = 318 AVES GALLIFORMES Cracidae ANSERIFORMES Anatidae Anas aucklandica aucklandica Anas aucklandica chlorotis Anas bernieri Crax rubra Ortalis vetula Penelopina nigra PASSERIFORMES Cotingidae Rupicola spp . Pittidae GRUIFORMES Rallidae Gallirallus australis hectori COLUMBIFORMES Columbidae Gallicolumba luzonica Pitta brachyura nympba PSITTACIFORMES spp . {*) - 111 31 . 1 . 90 Official Journal of the European Communities No L 29 / 61 REPTILIA TESTUDINATA Testudinidae spp . (C 1 : Testudo graeca, Testudo hermanni, Testudo marginata ) Pelomedusidae Erymnochelys madagascariensis = 350 Peltocephalus dumeriliana = 350 Podocnemis spp . Iguanidae Amblyrhynchus cristatus Conolophus spp . Varanidae Varanus spp . (*) SERPENTES Boidae Boa constrictor Eunectes spp . Python spp . (*) Eryx jaculus Morelia amethistina Morelia boeleni Morelia oenpelliensis Morelia spilota Colubridae Cyclagras gigas = 355 AMPHIBIA INSECTA ANTHOZOA FLORA CROCODYLIA spp . (*) - 351 SAURIA Gekkonidae Phelsuma spp . Agamidae Uromastyx spp . ANURA Bufonidae Bufo retiformis LEPIDOPTERA Papilionidae Ornithoptera spp . (*) = 357 Trogonoptera spp . = 357 Troides spp . = 357 ANTIPATHARIA spp. % PRIMULACEAE Cyclamen spp . (with the exception of C. graecum, C. creticum and C. balearicum, which are included in part 1 )